United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3847SI
                                   _____________

Julie A. Cavanaugh,                   *
                                      *
                   Appellant,         * Appeal from the United States
                                      * District Court for the Southern
       v.                             * District of Iowa.
                                      *
State of Iowa; Iowa Department of     *     [UNPUBLISHED]
Human Services,                       *
                                      *
                   Appellees.         *
                                _____________

                            Submitted: April 17, 1998
                                Filed: April 22, 1998
                                 _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

     Julie A. Cavanaugh appeals the district court's adverse grant of summary
judgment in Cavanaugh's disability-based discrimination lawsuit brought under the
Americans with Disabilities Act. Having reviewed the record and the parties'
submissions, we conclude that an extensive discussion is not warranted. We see no
error by the district court and affirm the judgment substantially for the reasons stated
in the district court's order. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-